In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00094-CR



         KORY ALLEN BATTIEST, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28050




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

        Court reporter Terry Spangler recorded the trial court proceedings in appellate cause

number 06-19-00094-CR, styled Kory Allen Battiest v. The State of Texas, trial court cause number

28050 in the 6th Judicial District Court of Lamar County, Texas. The reporter’s record was

originally due June 24, 2019. The record has not been filed, and Spangler has not requested an

extension of the filing deadline, even after receiving email correspondence from this Court

inquiring about the status of the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Spangler to file the reporter’s record in cause number 06-19-00094-

CR, styled Kory Allen Battiest v. The State of Texas, trial court cause number 28050 in the 6th

Judicial District Court of Lamar County, Texas, to be received no later than July 24, 2019.

        If the reporter’s record is not received by July 24, we warn Spangler that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: July 3, 2019




                            3